October 19, 2018



                                                                     Supreme Court
                                                                     No. 2016-322-Appeal.
                                                                     (12-1040-1)




                   In re B.H.                     :



                    NOTICE: This opinion is subject to formal revision before
                    publication in the Rhode Island Reporter. Readers are requested to
                    notify the Opinion Analyst, Supreme Court of Rhode Island,
                    250 Benefit Street, Providence, Rhode Island 02903, at Telephone
                    222-3258 of any typographical or other formal errors in order that
                    corrections may be made before the opinion is published.
                                                                    Supreme Court
                                                                    No. 2016-322-Appeal.
                                                                    (12-1040-1)




             In re B.H.                           :


              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                          OPINION

       Justice Indeglia, for the Court. The respondent, B.H., appeals from a Family Court

order requiring him to register as a sex offender, and denying his motion to waive sex-offender

registration and notification pursuant to G.L. 1956 § 11-37.1-4(j).1 This matter came before the

Supreme Court on September 25, 2018, pursuant to an order directing the parties to appear and

show cause why the issues raised should not be summarily decided. After considering the

arguments set forth in the parties’ memoranda and at oral argument, we are convinced that cause

has not been shown. Thus, further argument or briefing is not required to decide this matter. For

the reasons outlined below, the Family Court’s order is affirmed.

                                              I

                                      Facts and Travel

       The pertinent facts of this case may be found in our opinion in the case of In re B.H., 138

A.3d 774 (R.I. 2016), in which respondent had appealed from Family Court adjudications of

1
  While not addressed by either party, we note that G.L. 1956 § 11-37.1-4, entitled, “Duration of
registration—Frequency of registration[,]” concerns only the duration and frequency of
registration, while § 11-37.1-3, entitled “Registration required—Persons covered[,]” sets out
individuals who are required to register as sex offenders. It is quite plausible that § 11-37.1-4(j)
does not give the trial justice discretion to waive the registration requirement for juveniles in
toto, but only to determine the duration of registration for “as long as the court deems it
appropriate to protect the community and to rehabilitate the juvenile offender.” However, in
light of our opinion in this case, we need not reach this issue at this time.


                                             -1-
delinquency with respect to two charges of first-degree child molestation sexual assault. We

determined in that appeal that the state had not proven the requisite element of penetration to

substantiate two counts of first-degree child molestation sexual assault. In re B.H., 138 A.3d at

783. However, in doing so, we held that, because the trial justice had made an explicit finding

that there was contact for the purpose of sexual gratification, respondent was responsible for the

lesser-included offense of second-degree child molestation sexual assault.2 Id. at 785, 786. We

remanded the case to the Family Court “with directions to enter adjudications of delinquency on

the lesser-included offense of second-degree child molestation and for resentencing.” Id. at 787.

       At the hearing on remand, which took place on August 17, 2016, respondent pressed his

motion to waive sex-offender registration and notification that he had filed prior to that hearing,

arguing that he should only be required to register as a sex offender until his nineteenth birthday,

which was one week after the hearing date. In support of his motion to waive sex-offender

registration, respondent contended that the conduct that formed the basis of the adjudications of

delinquency on the two counts of second-degree child molestation sexual assault was criminal

only because the victims, Kevin and Henry,3 were under the age of fourteen at the time of the

incident, and thus the trial justice had the discretion to waive sex-offender registration under

§ 11-37.1-4(j). The respondent argued that, had the two youths been sixteen years old rather

than eleven years old, no charges would have been brought against respondent. In response, the

state argued that the trial justice had no discretion in this case because respondent had used




2
  “A person is guilty of a second-degree child molestation sexual assault if he or she engages in
sexual contact with another person fourteen (14) years of age or under.” General Laws 1956
§ 11-37-8.3.
3
  We use fictitious names to protect the privacy of the victims, who were eleven years old at the
time of the conduct.


                                             -2-
threats, manipulation, and coercion against the victims, which made his conduct criminal apart

from the ages of the victims.

       With regard to the trial justice’s discretion, respondent argued that he had been fully

compliant with all previous court orders regarding registration and therapy. The respondent

based his argument in support of a waiver in part on reports from David W. Ingle, Psy.D., a

licensed clinical psychologist, and Leo D. Keating, a licensed clinical social worker, both of

whom indicated that respondent posed little risk to the community for sexual misconduct. The

respondent pointed out that Dr. Ingle, who has had extensive experience in treating adult and

juvenile offenders, specifically indicated that he could not diagnose respondent with pedophilia

due to his age and the various statistical analyses that were performed. According to respondent,

Dr. Ingle’s assessment was supported by Mr. Keating, who performed both a Millon Clinical

Multiaxial Inventory-III4 and an Abel Assessment of Sexual Interest-3,5 in addition to reviewing

redacted Cranston police statements, probation records, and the sentencing report.

       The state argued that Dr. Ingle and Mr. Keating had based their assessments purely on

respondent’s account of the events, and that, therefore, the assessments themselves were suspect.

According to the state, respondent had not accepted responsibility for his actions and had not

been fully rehabilitated. The state further argued that, in the five years since the incident,



4
   “The primary intent of the [The Millon Clinical Multiaxial Inventory-III] is to provide
information to clinicians * * * who must make assessments and treatment decisions about
persons with emotional and interpersonal difficulties.” The Millon Clinical Multiaxial Inventory-
III (MCMI-III) (2009) with new norms and updated scoring, THE MILLON PERSONALITY GROUP,
https://www.millonpersonality.com/inventories/MCMI-III/ (last visited Oct. 15, 2018).
5
  “The [Abel Assessment of Sexual Interest]-3 can be used with adult men and women with
sexual behavior problems. It is specifically designed to measure a client’s sexual interest and to
obtain information regarding involvement in a number of abusive or problematic sexual
behaviors.” The AASI-3 and Psychological Assessments, ABEL SCREENING,
http://abelscreening.com/products/evaluation-treatment-planning/aasi-3/ (last visited October 15,
2018).


                                            -3-
respondent had not participated in any substantive sex-offender treatment, but had been enabled

and accommodated by his family and treatment providers. Additionally, the state faulted Dr.

Ingle for not performing a juvenile-sex-offender protocol evaluation as part of his assessment of

respondent due to Dr. Ingle’s belief that the evaluation was not reliable.6

       Ultimately, the trial justice committed respondent to the Rhode Island Training School

for Youth, but suspended the commitment; respondent was placed on probation until further

order of the court.7 The court also required respondent to register as a sex offender.8 In finding

that she had no discretion under § 11-37.1-4(j) in this case, the trial justice contrasted

respondent’s case with what she termed a “Romeo and Juliet type of situation”:9

               “where two kids who were perhaps thirteen years old, engage in
               sexual contact that is consensual. And, that under that scenario,
               sometimes the girl’s parents might find out. They are outraged.
               They call the police. They have the boyfriend charged. The
               boyfriend is charged with first degree child molestation because of
               the age of the victim in that matter. And then the [c]ourt will have
               the ability at that time, if the [r]espondent is adjudicated, to look at
               the statute and look at the ages of the parties and say, well due to
               the age and the consent between the parties, this [c]ourt finds that
               the [r]espondent is not a danger to the public and will suspend the
               obligation to register as a sex offender.”10

       In so stating, the trial justice found that there was a clear lack of consent to the sexual

contact in this case; she pointed out that the victims were coerced by respondent, an older friend,

who told them it was merely “an experiment to find out if you are gay.” Additionally, the trial

6
   According to the state, the “juvenile sex offender protocol” is an assessment that the Rhode
Island Family Court often relies upon to measure a juvenile’s risk of committing sexual offenses
in the future.
7
  By law, the sentence of incarceration and probation ended on respondent’s nineteenth birthday.
See G.L. 1956 § 14-1-7.3.
8
  Section 11-37.1-4(j) requires a juvenile offender to register as a sex offender for fifteen years.
9
  Romeo and Juliet is a classic Shakespearian tragedy about two adolescent lovers caught in the
middle of their families’ blood feud.
10
   The trial justice went on to state: “under that scenario that the [c]ourt just imagined, there was
consent; there was the closeness in age between the [r]espondent and the victim in that matter.”


                                              -4-
justice found that there was no curiosity-motivated sexual play by the two young victims, with

the only mention of homosexuality coming from respondent himself. The trial justice also

highlighted the fact that respondent was nearly fourteen years old at the time of the incident,

while Kevin and Henry had not yet reached puberty. Moreover, she found that, while the

respondent was also young at the time and sexually curious, most adolescents do not experiment

with younger persons in a coercive and manipulative manner.

       Furthermore, the trial justice stated that, even if she had discretion under § 11-37.1-4(j) in

the present case, she would not have exercised that discretion. The trial justice based that

determination on her finding that respondent was an untreated sexual offender who had not

accepted responsibility for his actions. She agreed with the state that Dr. Ingle and Mr. Keating

had relied in their assessments upon respondent’s own account of the events. Finally, she

contrasted what she found to be respondent’s lack of accountability for his actions with the fact

that the victims were “horrified over the entire experience[,]” finding that this case did not fit the

factual situation necessary for her to exercise discretion. An order entered imposing sentence

and denying respondent’s motion to waive sex-offender registration. On August 19, 2016,

respondent timely appealed to this Court.

                                                 II

                                       Standard of Review

       “[W]e review questions of statutory interpretation de novo.” State v. Hazard, 68 A.3d

479, 485 (R.I. 2013) (quoting Campbell v. State, 56 A.3d 448, 454 (R.I. 2012)). In so doing, our

ultimate goal is to give effect to the purpose of the act as intended by the Legislature. State v.

Santos, 870 A.2d 1029, 1032 (R.I. 2005). “[W]hen the language of a statute is clear and

unambiguous, this Court must interpret the statute literally and must give the words of the statute




                                              -5-
their plain and ordinary meanings.” Id. (quoting Accent Store Design, Inc. v. Marathon House,

Inc., 674 A.2d 1223, 1226 (R.I. 1996)). If, however, the language of a statute is ambiguous, this

Court turns to “our well-established maxims of statutory construction in an effort to glean the

intent of the Legislature.”11 Town of Warren v. Bristol Warren Regional School District, 159

A.3d 1029, 1039 (R.I. 2017) (quoting Bucci v. Lehman Brothers Bank, FSB, 68 A.3d 1069, 1078

(R.I. 2013)). “[T]he Legislature is presumed to have intended each word or provision of a statute

to express a significant meaning, and the [C]ourt will give effect to every word, clause, or

sentence, whenever possible.” State v. Clark, 974 A.2d 558, 571 (R.I. 2009) (quoting State v.

Bryant, 670 A.2d 776, 779 (R.I. 1996)). As we have held, “[t]his [C]ourt will not construe a

statute to reach an absurd result.” Long v. Dell, Inc., 984 A.2d 1074, 1081 (R.I. 2009) (quoting

Shepard v. Harleysville Worcester Ins. Co., 944 A.2d 167, 170 (R.I. 2008)). Finally, we give

great respect and deference to the factual determinations of a trial justice. State v. Erminelli, 991

A.2d 1064, 1069 (R.I. 2010).

                                                III

                                            Discussion

       In this appeal, respondent argues that: (1) the words of the statute, § 11-37.1-4(j), “the

conduct of the parties is criminal only because of the age of the victim,” plainly apply to his

case; and (2) the trial justice should have exercised the discretion granted to her by § 11-37.1-4(j)

to waive sexual-offender registration.

       Prior to 2000, § 11-37.1-4, entitled, “Duration of registration—Frequency of

registration[,]” did not contain a specific provision regarding the duty of juveniles to register as

sex offenders. Instead, the statute set forth the procedure for registration by any person required

11
   In their Rule 12A statements to this Court, both parties submit that the language contained in
§ 11-37.1-4(j) is not ambiguous.


                                              -6-
to register as a sex offender under § 11-37.1-3.12 In 2000, the Legislature added subsection (j) to

§ 11-37.1-4, promulgating sex-offender registration requirements for juveniles in particular.

Seemingly to combat the harsh results that might follow from requiring juveniles to register as

sex offenders in some cases, the Legislature also saw fit to give the Family Court certain judicial

discretion. To this end, § 11-37.1-4(j) provides, in relevant part:

               “[I]f a juvenile is adjudicated delinquent under [G.L. 1956]
               §[§] 11-37-8.1 or 11-37-8.3, the court shall assess the totality of
               the circumstances of the offense and if the court makes a finding
               that the conduct of the parties is criminal only because of the age
               of the victim, the court may have discretion to order the juvenile to
               register as a sex offender as long as the court deems it appropriate
               to protect the community and to rehabilitate the juvenile offender.”

       This provision contains a clear two-step analysis: (1) the trial justice must assess the

particular circumstances of the case to determine whether the conduct of the juvenile respondent

was criminal only because the victim was fourteen years of age or under; and (2) if the trial

justice determines that to be the case, she may require registration for only as long as it is

necessary to protect the community and to rehabilitate the juvenile. It is the first part of this

analysis that this Court is called upon to interpret in the present case.

       In his Rule 12A statement to this Court, respondent claims that the statutory language

“conduct of the parties is criminal only because of the age of the victim” applies here because, if

the victims were over the age of fourteen, respondent would not have been guilty of second-

degree child molestation sexual assault. Therefore, he contends that the trial justice had

discretion under § 11-37.1-4(j) in this case. This argument misses the mark. Both §§ 11-37-8.1

and 11-37-8.3 (first-degree and second-degree child molestation sexual assault) require proof

12
  Currently, persons required to register under § 11-37.1-3 include: “Any person who, in this or
any other jurisdiction: (1) has been convicted of a criminal offense against a victim who is a
minor, (2) has been convicted of a sexually violent offense, (3) has been determined to be a
sexually violent predator * * *.”


                                               -7-
that the victim was fourteen years of age or under at the time of the incident. Thus, every case of

first-degree and second-degree child molestation sexual assault is essentially “criminal only

because of the age of the victim.” A plain reading of § 11-37.1-4(j) reveals that the Legislature

did not extend judicial discretion to every case in which a juvenile is adjudicated delinquent of

first-degree or second-degree child molestation sexual assault. Rather, the Legislature limited

the discretion to those cases where, under “the totality of the circumstances[,]” the victim’s age

is the only reason to find that the respondent’s conduct was criminal.13

       Here, it is clear from the record that the trial justice based her determination that

§ 11-37.1-4(j) did not give her discretion in the instant matter on her finding that “factually this

case does not fit into the criteria required for the [c]ourt to exercise discretion[.]” While she

pointed to no specific criminal statute, she found as fact that this was not a case of willing sexual

exploration between curious adolescents, as in her “Romeo and Juliet” example.               To the

contrary, she found “that there was coercion, there was manipulation and there was, in fact, the

abuse of trust.” In the trial justice’s estimation, this coercion made the conduct at issue criminal,

apart from the ages of the victims.

       We agree with the trial justice’s interpretation of § 11-37.1-4(j), and we conclude that she

appropriately applied the plain language of the statute in determining that she had no discretion

in the present case. Any other reading would essentially rewrite the statute—a task this Court is

not at liberty to perform. See State v. Calise, 478 A.2d 198, 201 (R.I. 1984) (holding that the

Court has “neither the authority nor the competence to rewrite” a statutory definition). Under a
13
  “[W]e are [also] mindful of the oft-quoted maxim ‘expressio unius est exclusio alterius,’ (‘the
expression of one thing is the exclusion of another’).” Ryan v. City of Providence, 11 A.3d 68,
75 (R.I. 2011) (quoting Black’s Law Dictionary 1830 (9th ed. 2009)). In § 11-37.1-4(j), the
Legislature, referring to subsections (b) and (c), has required automatic sex-offender registration
for juveniles adjudicated delinquent as sexually violent predators, as well as recidivists and
aggravated crime offenders, without allowing for judicial discretion.


                                              -8-
plain reading of § 11-37.1-4(j), once a trial justice finds the existence of some conduct under the

facts of the particular case that would be considered criminal, beyond the age of the victim, the

inquiry is at an end, and the respondent is required to register as a sex offender.

       Because we hold that the trial justice did not have discretion in this case under

§ 11-37.1-4(j), we leave for another day the determination of which factors a Family Court trial

justice should properly consider when exercising his or her discretion under the second part of

the § 11-37.1-4(j) analysis.

                                                 IV

                                            Conclusion

       For the reasons set forth in this opinion, we affirm the decree and order of the Family

Court, and remand the papers to that tribunal.




                                              -9-
STATE OF RHODE ISLAND AND                                   PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

Title of Case                        In re B.H.
                                     No. 2016-322-Appeal.
Case Number
                                     (12-1040-1)
Date Opinion Filed                   October 19, 2018
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
Written By                           Associate Justice Gilbert V. Indeglia

Source of Appeal                     Providence County Family Court

Judicial Officer From Lower Court    Associate Justice Kathleen A. Voccola
                                     For State:

                                     Owen Murphy
                                     Department of Attorney General
Attorney(s) on Appeal
                                     For Respondent:

                                     Robert B. Mann, Esq.




SU-CMS-02A (revised June 2016)